Exhibit 10.22

 







CUTERA, INC.

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

 

Cutera, Inc. (the “Company”) hereby grants you, %%FIRST_NAME%-% %%LAST_NAME%-%
(the “Participant”), an award of Performance Stock Units (the “PSU”) under the
Cutera, Inc. 2004 Equity Incentive Plan as amended on April 20, 2015 (the
“Plan”). The date of this Performance Stock Unit Award Agreement is
%%OPTION_DATE,'MONTH DD, YYYY'%-%. Subject to the provisions of Exhibit A
(attached) and of the Plan, the principal features of this Award are as follows:

 

Number of Performance Stock Units:

%%TOTAL_SHARES_GRANTED,'999,999,999'%-%

 

 

Vesting Commencement Date:

January 1, 2016  

 

 

Performance Measurement Period: 

January 1, 2016 thru December 31, 2016

 

 

Vesting Schedule: 

100% of the Performance Shares that are earned based on the achievement of the
performance criteria as stated on Exhibit B will vest and release on March 15,
2017. 







In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Performance Shares, the Performance Shares and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Performance Shares
is granted under and governed by the terms and conditions of this Award
Agreement and the Plan, which is made a part of this document.

 

CUTERA, INC.  

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

Date: ____________________________

 

Date: ______________________________

 

 



 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

PERFORMANCE SHARE AWARD AGREEMENT

 

1.     Grant. The Company hereby grants to the Participant named in the attached
Notice of Grant an Award of Performance Shares, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 20(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.

 

2.     Company’s Obligation to Pay. Each Performance Share represents the right
to receive a Share on the date it vests. Unless and until the Performance Shares
will have vested in the manner set forth in Section 3, Participant will have no
right to payment of any such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Share will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares is accelerated in connection with Participant’s termination
as a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A as determined by the Company), other
than due to death, and if (x) Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination, and (y) the payment of
such accelerated Performance Shares will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination, then the payment of such accelerated
Performance Shares will not be made until the date six (6) months and one (1)
day following the date of Participant’s termination, unless the Participant dies
following his or her termination, in which case, the Performance Shares will be
paid in Shares to the Participant’s estate as soon as practicable following his
or her death. It is the intent of this Award Agreement to comply with the
requirements of Section 409A so that none of the Performance Shares provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final U.S.
Treasury Regulations and U.S. Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

3.     Vesting Schedule. Subject to Section 5, the Performance Shares awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Performance Shares scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.     Payment after Vesting. Subject to Section 7, any Performance Shares that
vest will be paid to Participant (or in the event of Participant’s death, to his
or her properly designated beneficiary or estate) in whole Shares as soon as
practicable after vesting, but in each such case within fourteen (14) days from
the date the Performance Shares vest.

  

 
 

--------------------------------------------------------------------------------

 

 

5.     Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Performance Shares that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.

 

6.     Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.     Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to Sections 3, Participant will permanently forfeit such
Performance Shares and any right to receive Shares thereunder and the
Performance Shares will be returned to the Company at no cost to the Company.

 

8.     Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

9.     No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE SHARES
OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

  

 
 

--------------------------------------------------------------------------------

 

 

10.     Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Cutera, Inc.,
3240 Bayshore Boulevard Brisbane, CA 94005, or at such other address as the
Company may hereafter designate in writing.

 

11.     Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

12.     Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

13.     Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

14.     Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

15.     Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

16.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Performance Shares awarded under the Plan or
future Performance Shares that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

17.     Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

 

18.     Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

19.     Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Shares.

 

20.     Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Performance Shares under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

21.     Governing Law. This Award Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Performance Shares or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of California, and agree that such litigation shall
be conducted in the courts of San Mateo County, California, or the federal
courts for the United States for the San Mateo County of California, and no
other courts, where this Award of Performance Shares is made and/or to be
performed.

  

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

PERFORMANCE MATRIX

 

 

 